Citation Nr: 1632864	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left (minor) upper radiculopathy.

2.  Entitlement to an initial rating in excess of 20 percent for right (major) upper radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1956 to August 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

In an April 2016 rating decision, the RO granted a 20 percent rating, effective February 27, 2009, left and right upper radiculopathy.  As this is only a partial grant of the benefit on appeal, the matters are still before the Board on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an August 2015 decision, the issue before the Board was an increased rating for osteoarthritis of the dorsal spine, to include whether a separate rating for radiculopathy of the lower extremities was warranted prior to September 9, 2014 and whether a separate rating for radiculopathy of the upper extremities was warranted.  The Board decided the issues of the increased rating for the spine and the lower extremities.  The Board remanded the matter of whether a separate rating for radiculopathy of the upper extremity was warranted for a VA examination to determine if the Veteran suffered from radiculopathy of the upper extremities and if so, to determine their severity.  

The Veteran was afforded a VA examination in December 2015 where the examiner opined that the Veteran had a diagnosis of radiculopathy of the upper extremities and provided an assessment of their severity.  In an April 2016 rating decision, the Appeals Management Center (AMC) granted service connection for left (minor) upper radiculopathy with a 20 percent rating, effective February 27, 2009 and right (major) upper radiculopathy with a 20 percent rating, effective February 27, 2009.  In June 2016, the RO issued a Supplemental Statement of the Case (SSOC) which addressed the Veteran's radiculopathy of the lower extremities, not his upper extremities (which were on appeal).  As noted above, the issue regarding whether a separate rating was warranted for the lower extremities was decided by the Board in its August 2015 decision and was no longer on appeal.  The Board's remand directed that the Veteran be furnished with a SSOC which addressed all of the evidence since the last Statement of the Case.  The AMC/RO failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is required to permit the issuance of a SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SSOC pertaining to the issues of an increased rating for radiculopathy of the upper extremities (left and right) which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  The June 2016 SSOC discussed only the lower extremities (which were not on appeal).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




